Citation Nr: 0714952	
Decision Date: 05/18/07    Archive Date: 06/01/07	

DOCKET NO.  05-12 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from June 1966 to June 1968.  
He served in Vietnam from June 1967 to June 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
VARO in Oakland, California, that, in pertinent part, denied 
entitlement to service connection for PTSD.  In that rating 
decision, service connection for diabetic peripheral 
neuropathy of the right lower extremity, diabetic peripheral 
neuropathy of the left lower extremity, and diabetes mellitus 
with erectile dysfunction were allowed.  20 percent 
disability ratings were assigned for each disorder.  With 
consideration of the bilateral factor, a combined disability 
rating of 50 percent has been in effect since February 27, 
2004.  The veteran is also entitled to special monthly 
compensation on account of the loss of use of a creative 
organ.

The appeal is REMANDED to the RO by way of the Appeals 
Management Center in Washington, D.C.  VA will notify the 
veteran should further action be required.


REMAND

A review of the veteran's personnel records disclose that he 
served in Vietnam from June 1967 to June 1968.  From June 
1967 to December 1967 he was a radio telegraph operator with 
Headquarters Battery, 1/30th Artillery.  He then served from 
December 1967 to May 1968 as a radio telegraph type operator 
with the Headquarters and Headquarters Battery, 1st Field 
Force, Vietnam.  The record shows there has been no attempt 
to verify any of the veteran's claimed stressors by 
contacting the U.S. Army and Joint Services Records Research 
Center (JSRRC).

A review of the record reveals that the veteran has not 
provided as complete a description of his stressful 
experiences as possible.  The duty to assist the veteran in 
the development of a claim is not a one way street.  The 
Board finds that one final request to the veteran for more 
specific stressor information is in order.  




In view of the forgoing, the case is therefore REMANDED for 
the following actions:

1.  VA should send a development letter 
to the veteran requesting a 
comprehensive, detailed statement 
regarding all alleged inservice stressful 
experiences that he believes resulted in 
his having PTSD, to include dates, 
locations, and the names and other 
identifying information concerning any 
individuals killed or injured.  The 
veteran should be asked to identify the 
precise date of any of the stressful 
events within a two-month time frame.  
The veteran is hereby notified that any 
failure to provide more detailed 
information could prevent the 
verification of the stressors and result 
in an adverse decision.  The veteran 
should also be asked to submit any 
military records in his possession.

2.  VA should attempt to obtain any 
current outstanding medical treatment 
records from the VA Outpatient Clinic in 
Chico, California, dating from May 2004.  
The veteran should be asked to identify 
any other mental health professionals 
from whom he has received treatment for 
psychiatric purposes in the last several 
years.  Appropriate action should be 
taken to obtain any records identified.

3.  Thereafter, VA should report the 
stressors claimed by the veteran, and 
request that the JSRRC provide any 
available information that might 
corroborate the veteran's alleged 
inservice stressors.  If the veteran 
himself fails to identify a two-month 
time frame, the JSRRC should be asked to 
provide records pertaining to activities 
of the Headquarters Battery, for 1/30th 
Artillery in January and February 1968.  
If no additional records are available, a 
formal written unavailability memorandum 
must be added to the claims file, and the 
veteran should be informed in writing.

4.  If, and only if, the record 
establishes the existence of a verified 
stressor or stressors, VA should arrange 
for the veteran to be accorded an 
examination by a VA psychiatrist.  The 
purpose of the examination is to 
determine the nature and etiology of any 
psychiatric disorder that may be present.  
All indicated studies, including PTSD 
subscales, are to be performed.  In 
determining whether or not the veteran 
has PTSD due to an inservice stressor, 
the examiner is hereby notified that only 
the verified history detailed in the 
reports provided by the JSRRC and/or the 
RO may be relied upon.  The claims folder 
must be provided to and reviewed by the 
examiner prior to the conduct of any 
requested study.  The complete rationale 
for any opinion expressed must be 
provided.

5.  VA should then review the claims file 
and undertake any additional actions 
deemed necessary to comply with the 
provisions of the VCAA.  When VA is 
satisfied that the record is complete and 
that all requested actions have been 
accomplished, the claim must be 
readjudicated on the basis of all 
relevant evidence of record.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished an appropriate supplemental 
statement of the case.  The records 
should then be returned to the Board for 
further appellate review, if otherwise in 
order.

The purpose of this REMAND is to ensure a complete record for 
appellate review and to assist the veteran with the 
development of evidence in connection with his claim.  The 
Board intimates no opinion, either legal or factual, as to 
any final outcome.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



